               Case 3:19-cr-00598-TSH Document 22 Filed 08/04/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DENISE M. OKI (CABN 311212)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7196
 7        FAX: (415) 436-7234
          Email: Denise.Oki@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO. CR 19–598 TSH
                                                       )
14           Plaintiff,                                )   STIPULATION AND [PROPOSED] ORDER TO
                                                       )   RESET FOR STATUS HEARING; AND TO
15      v.                                             )   EXCLUDE TIME FROM JULY 30, 2020 TO
                                                       )   SEPTEMBER 24, 2020
16   AARON PARKER,                                     )
                                                       )
17           Defendant.                                )
                                                       )
18

19

20           The above titled matter is currently set for trial setting hearing on July 30, 2020. In response to
21 General Order 72, which states that no jury trial shall commence before May 1, 2020, the parties agreed

22 to vacate the previously set trial dates and reset for a status conference on May 14, 2020 at 10:00 a.m.

23 By Clerk’s Notice on May 8, 2020, the trial setting conference was rescheduled to June 25, 2020. The

24 parties agree to reschedule the trial setting conference to July 30, 2020 at 10:00 a.m. By Clerk’s Notice

25 on July 29, 2020, the trial setting conference was vacated. The parties agree to reschedule the trial

26 setting conference to September 24, 2020 at 10:00 am.

27           The parties further stipulate that the time between July 30, 2020 through September 24, 2020, be
28 excluded for effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

     STIP AND [PROPOSED] ORDER                         1
     CR 19–598 TSH
               Case 3:19-cr-00598-TSH Document 22 Filed 08/04/20 Page 2 of 3




 1 further agree, and ask the Court to find, that the requested exclusion of time are in the interests of justice

 2 and outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §

 3 3161(h)(7)(A).

 4          The parties further agree that the country’s public health interest in stemming the spread of

 5 COVID-19 outweighs the interest of the “public and the defendant in a speedy trial.” § 3161(h)(7)(A);

 6 see also Furlow v. United States, 644 F.2d 764 (9th Cir. 1981) (finding no Speedy Trial Act violation

 7 where the district court granted an ends-of-justice continuance following the eruption of Mt. St. Helens);

 8 see also General Order 72 adopted March 16, 2020 by Chief Judge Phyllis J. Hamilton. Due to the

 9 Courts reduced ability to obtain an adequate spectrum of jurors and the effect of the above public health

10 recommendations on the availability of counsel and court staff to be present in the courtroom, the time

11 period of the continuances implemented by this General Order will be excluded under the Speedy Trial

12 Act, as the Court specifically finds that the ends of justice served by ordering the continuances outweigh

13 the interest of the public and any defendants right to a speedy trial pursuant to 18 U.S.C. section

14 3161(h)(7)(A).

15
              IT IS SO STIPULATED.
16
                     August 4, 2020                       DAVID L. ANDERSON
17
                     Dated                                United States Attorney
18                                                        Northern District of California

19                                                                 /S
                                                          DENISE OKI
20
                                                          Special Assistant United States Attorney
21

22
                     August 4, 2020                       STEVEN G. KALAR
23                   Dated                                Federal Public Defender
                                                          Northern District of California
24
                                                                    /S
25
                                                          ELIZABETH FALK
26                                                        Assistant Federal Public Defender

27

28

     STIP AND [PROPOSED] ORDER                        2
     CR 19–598 TSH
              Case 3:19-cr-00598-TSH Document 22 Filed 08/04/20 Page 3 of 3




 1
     IT IS SO ORDERED.
 2

 3
     DATED:      8/4/2020                            ________________________________
 4                                                   HONORABLE THOMAS S. HIXSON
                                                     United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP AND [PROPOSED] ORDER              3
     CR 19–598 TSH
